

Exhibit 10.10
 
SECURITY AGREEMENT
 
SECURITY AGREEMENT (this “Security Agreement”) dated as of the 7th day of
November, 2007, by and among INTERPHARM HOLDINGS INC. (the “Company”) and
INTERPHARM, INC. (the “Subsidiary” and together with the Company, the
“Debtors”), and SUTARIA FAMILY REALTY, LLC, in its capacity as the collateral
agent (together with any successors thereto in such capacity, the “Collateral
Agent”) for the benefit of the holders (the “Holders”) of the Note (as defined
below) (the Collateral Agent and the Holders are hereinafter referred to as the
“Secured Parties”).
 
Recitals
 
A. Debtors have agreed to issue to the Holders, the Debtors’ Junior Subordinated
Secured 12% Note due 2010 in the principal amount of $3,000,000 (the “Note”);
and
 
C. As a condition to each of the Holders’ obligation to purchase the Note, the
Secured Parties have required, and the Debtors have agreed, to execute and
deliver certain agreements to provide collateral security for the obligations of
the Debtors under the Note, this Security Agreement and any other agreements
entered into, now or in the future by the Debtors in connection with the Note
(hereinafter collectively referred to as the “Sutaria Documents”);
 
Agreement
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1. Defined Terms. Terms not otherwise defined in this Security Agreement
(including Annex A hereto), unless the context indicates otherwise, have the
meanings set forth in the Note, or if not defined in the Note, then as provided
for by the Code to the extent the same are used or defined therein.
 
2. Grant Of Lien.
 
(a) To secure the prompt and complete payment, performance and observance when
due (whether at stated maturity, by acceleration or otherwise) of all of the
Secured Obligations, the Debtors hereby grant, assign, convey, mortgage, pledge,
hypothecate and transfer to the Collateral Agent, for itself and the benefit of
the Secured Parties, security interests in all of their right, title and
interest in, to and under all personal property and other assets described
below, whether now owned by or owing to, or hereafter acquired by or arising in
favor of the Debtors, and whether owned or consigned by or to, or leased from or
to, the Debtors, and regardless of where located (all of which being hereinafter
collectively referred to as the “Collateral”): (i) all Accounts; (ii) all
General Intangibles; (iii) all goods, including, without limitation, Inventory
and Equipment; (iv) all real property and fixtures; (v) all Chattel Paper; (vi)
all Instruments (including all promissory notes); (vii) all documents; (viii)
all Deposit Accounts, including all deposits therein; (ix) all money, cash or
cash equivalents of the Debtor; (x) all books and records pertaining to the
Collateral; (xi) all investment property (including securities, whether
certificated or uncertificated, securities accounts, security entitlements,
commodity contracts or commodity accounts); (xii) to the extent not otherwise
included, all Proceeds, tort claims, insurance claims and other rights to
payments not otherwise included in the foregoing and products of the foregoing
and all accessions to, substitutions and replacements for, and rents and profits
of, each of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) In addition, to secure the prompt and complete payment, performance and
observance of the Secured Obligations and in order to induce the Secured Parties
as aforesaid, the Debtors hereby grant to the Collateral Agent, for the benefit
of the Secured Parties, a right of setoff against the property of the Debtor
held by the Secured Parties, consisting of property described above in Section
2(a) now or hereafter in the possession or custody of or in transit to the
Secured Parties, for any purpose, including safekeeping, collection or pledge,
for the account of the Debtors, or as to which the Debtors may have any right or
power.
 
3. Representations and Warranties. The Debtors represent and warrant that:
 
(a) The Debtors are corporations duly organized and in good standing under the
laws of the jurisdiction of its incorporation. The execution and delivery, and
performance of this Security Agreement, the Note to which it is a party and the
transactions contemplated hereunder and thereunder (i) are all within the
Debtors’ corporate powers, (ii) have been duly authorized, (iii) are not in
contravention of law or the terms of the Debtors’ certificates of incorporation
or by-laws, or other organizational documentation, or any indenture, agreement
or undertaking to which the Debtors are a party or by which their property is
bound and (iv) will not result in the creation or imposition of, or require or
give rise to any obligation to grant, any lien, security interest, charge or
other encumbrance upon any property of the Debtors other than in favor of the
Secured Parties. This Security Agreement and the Note to which the Debtors are a
party constitute legal, valid and binding obligations of the Debtors enforceable
in accordance with their respective terms.
 
(b) As of the date hereof and after the creation of the Secured Obligations and
the security interest of the Secured Parties, the Debtors (i) own assets and
property whose fair saleable value is greater than the amount that is likely to
be required to pay all of their liabilities (including contingent liabilities as
and when they become due); (ii) are able to pay all of its liabilities as such
liabilities mature; (iii) have capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage;
and (iv) are not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code.
 
(c) The Debtors have rights in and the power to transfer, and are the sole
beneficial owners of, each item of the Collateral upon which it purport to grant
a Lien hereunder free and clear of any and all Liens.
 
(d) No effective security agreement, financing statement, equivalent security or
Lien instrument or continuation statement covering all or any part of the
Collateral is on file or of record in any public office, except pursuant to the
Senior Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) This Security Agreement is effective to create a valid and continuing Lien
on and, upon the filing of appropriate financing statements with the
governmental offices listed on Schedule I hereto, a perfected Lien in favor of
the Collateral Agent, for the benefit of the Secured Parties, on the Collateral
with respect to which a Lien may be perfected by filing pursuant to Article 9 of
the Code. As of the Initial Closing, such Lien will be prior to all other Liens
(other than Liens in favor of the lender under the Senior Credit Agreement and
those in favor of the Purchaser), and is enforceable as such as against any and
all creditors of and purchasers from the Debtors.
 
(f) The Debtors’ names as they appears in official filings in the jurisdiction
of its incorporation or other organization, the type of entity of each Debtor
(including corporation, partnership, limited partnership or limited liability
company), organizational identification number issued by the Debtors’
jurisdictions of incorporation or organization or a statement that no such
number has been issued, the Debtors’ jurisdictions of organization or
incorporation, the location of the Debtors’ chief executive offices, principal
places of business, offices and premises where Collateral is stored or located,
and the locations of their books and records concerning the Collateral are set
forth on Schedule II hereto. Each of the Debtors has only one state of
incorporation or organization. The Debtors have not, during the five years prior
to the date of this Security Agreement, been known by or used any other
corporate or fictitious name or been party to any merger or consolidation, or
acquired all or substantially all of the assets of any Person, or acquired any
of its property or assets out of the ordinary course of business, except as set
forth on Schedule II hereto. The Debtors have not (i) within the period of four
months prior to the date hereof, changed their locations (as defined in Section
9-307 of the Code), (ii) except as specified on Schedule II hereto, heretofore
changed their names, or (iii) except as specified on Schedule II hereto,
heretofore became “new debtor” (as defined in Section 9-102(a)(56) of the Code)
with respect to a currently effective security agreement previously entered into
by any other Person.
 
(g) The Debtors do not own or license any Trademarks, Patents or Copyrights or
other Intellectual Property, except as set forth on Schedule III hereto.
 
4. Covenants. The Debtors covenant and agree with the Collateral Agent, for the
benefit of the Secured Parties, that from and after the date of this Security
Agreement and until the Termination Date:
 
(a) Further Assurances.
 
(i) At any time and from time to time (including upon any written request of the
Collateral Agent), at the sole expense of the Debtors, the Debtors shall
promptly and duly execute and deliver any and all such further instruments and
documents and take such further actions as may be necessary or desirable or
reasonably requested by the Collateral Agent to obtain the full benefits of this
Security Agreement and of the rights and powers herein granted, including
(A) using all reasonable efforts to secure all consents and approvals necessary
or appropriate to enforce the security interests granted hereunder; and (B)
filing any financing statements, mortgages, continuation statements, assignments
and amendments with respect to the Liens granted hereunder as to those
jurisdictions that are not Uniform Commercial Code jurisdictions.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) The Debtors hereby irrevocably and unconditionally authorize the Collateral
Agent at any time and from time to time to file in any filing office in any
Uniform Commercial Code jurisdiction any initial financing statements,
continuation statements, assignments and amendments thereto that (a) indicate
the Collateral, and (b) contain any other information required by Article 9 of
the Code for the sufficiency or filing office acceptance of any financing
statement or amendment. The Debtors agree to furnish any such information to the
Collateral Agent promptly upon request. The Debtors also ratify their
authorization for the Collateral Agent to have filed in any Uniform Commercial
Code jurisdiction any initial financing statements or amendments thereto if
filed prior to the date hereof and ratifies and confirms the authorization of
the Collateral Agent to file such financing statements (and amendments, if any).
The Debtors hereby authorize the Collateral Agent to adopt on behalf of the
Debtors any symbol required for authenticating any electronic filing. In the
event that the description of the collateral in any financing statement naming
the Collateral Agent or its designee as the secured party and the Debtors as
debtors includes assets and properties of the Debtors that do not at any time
constitute Collateral, whether hereunder, under any of the other Documents or
otherwise, the filing of such financing statement shall nonetheless be deemed
authorized by the Debtors to the extent of the Collateral included in such
description and it shall not render the financing statement ineffective as to
any of the Collateral or otherwise affect the financing statement as it applies
to any of the Collateral. In no event shall the Debtors at any time file, or
permit or cause to be filed, any correction statement or termination statement
with respect to any financing statement (or amendment or continuation with
respect thereto) naming the Collateral Agent or its designee as secured party
and the Debtors as debtors.
 
(iii) The Debtors shall take all steps necessary to grant the Collateral Agent
control of and a perfected Lien on all Chattel Paper, Instruments, Deposit
Accounts, Investment Property, investment accounts, security accounts, commodity
accounts, letters of credit or banker’s acceptance constituting Collateral
(including, without limitation, the delivery to the Collateral Agent of all such
Collateral, accompanied by such instruments of transfer or assignment duly
executed in black, the delivery of a deposit or investment property control
agreement executed by the Debtors and any applicable financial institution).
 
(iv) The Debtors shall, upon the occurrence and during the continuance of any
Event of Default, upon request of the Collateral Agent, promptly notify (and the
Debtors hereby authorize the Collateral Agent so to notify) each Account Debtor
in respect of any Accounts of the Debtors that such Collateral has been assigned
to the Collateral Agent hereunder, and that any payments due or to become due in
respect thereof are to be made directly to the Collateral Agent.
 
(b) Maintenance of Records. The Debtors shall keep and maintain, at its own cost
and expense, satisfactory and complete records of the Collateral, including a
record of any and all payments received and any and all credits granted with
respect to the Collateral in the same manner such records are presently kept and
maintained.
 
(c) Limitation on Liens on Collateral. The Debtors will not create, permit or
suffer to exist, and the Debtors will defend the Collateral against, and take
such other action as is necessary to remove, any Lien on the Collateral, and
will defend the right, title and interest of the Secured Parties in and to any
of the Debtors’ rights under the Collateral against the claims and demands of
all Persons whomsoever, other than Liens pursuant to the Senior Credit
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Limitations on Disposition. The Debtors will not sell, license, lease,
transfer or otherwise dispose of any of the Collateral (other than Inventory in
the ordinary course of business), or attempt or contract to do so.
 
(e) Further Identification of Collateral. The Debtors will, if so requested by
the Collateral Agent, furnish to the Collateral Agent, as often as the
Collateral Agent reasonably requests, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Collateral Agent may reasonably request, all in such
detail as the Collateral Agent may reasonably specify.
 
(f) Notices. The Debtors will advise the Collateral Agent promptly, in
reasonable detail, (i) of any Lien or written claim made or asserted against any
of the Collateral, and (ii) of the occurrence of any other event which could
have a material adverse effect on the value of the Collateral or on the Liens
created hereunder.
 
(g) No Reincorporation; No Name Change. The Debtors shall not reincorporate or
reorganize itself under the laws of any jurisdiction other than the
jurisdictions in which they are incorporated or organized as of the date hereof
without the prior written consent of the Collateral Agent. The Debtors shall not
change their legal names without first giving 30 days prior written notice of
its intent to do so to the Collateral Agent.
 
5. Collateral Agent’s Appointment As Attorney-in-fact. On the Original Issue
Date, the Debtors shall execute and deliver to the Collateral Agent a power of
attorney (the “Power of Attorney”) substantially in the form attached hereto as
Exhibit A. The power of attorney granted pursuant to the Power of Attorney is a
power coupled with an interest and shall be irrevocable until the Termination
Date. The powers conferred on the Collateral Agent, for the benefit of the
Secured Parties, under the Power of Attorney are solely to protect the
Collateral Agent’s interests (for the benefit of the Secured Parties) in the
Collateral and shall not impose any duty upon the Secured Parties to exercise
any such powers. The Collateral Agent agrees that (a) except for the powers
granted in clause (h) of the Power of Attorney, it shall not exercise any power
or authority granted under the Power of Attorney unless an Event of Default has
occurred and is continuing, and (b) the Collateral Agent shall account for any
moneys received by the Collateral Agent in respect of any foreclosure on or
disposition of Collateral pursuant to the Power of Attorney provided that the
Secured Parties shall not have any duty as to any Collateral, and the Secured
Parties shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers. NONE OF THE SECURED PARTIES OR THEIR
RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES
SHALL BE RESPONSIBLE TO THE DEBTORS FOR ANY ACT OR FAILURE TO ACT UNDER ANY
POWER OF ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY
TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A
COURT OF COMPETENT JURISDICTION.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Remedies: Rights Upon Default.
 
(a) In addition to all other rights and remedies granted to it under this
Security Agreement, the Note and under any other instrument or agreement
securing, evidencing or relating to any of the Secured Obligations, if any Event
of Default shall have occurred and be continuing, the Secured Parties may
exercise all rights and remedies of a secured party under the Code. Without
limiting the generality of the foregoing, the Debtors expressly agree that in
any such event the Secured Parties, without demand of performance or other
demand, advertisement or notice of any kind (except the notice specified below
of time and place of public or private sale) to or upon the Debtors or any other
Person (all and each of which demands, advertisements and notices are hereby
expressly waived to the maximum extent permitted by the Code and other
applicable law), may forthwith enter upon the premises of the Debtors where any
Collateral is located through self-help, without judicial process, without first
obtaining a final judgment or giving the Debtors or any other Person notice and
opportunity for a hearing on the Secured Parties’ claim or action and may
collect, receive, assemble, process, appropriate and realize upon the
Collateral, or any part thereof, and may forthwith sell, lease, license, assign,
give an option or options to purchase, or sell or otherwise dispose of and
deliver said Collateral (or contract to do so), or any part thereof, in one or
more parcels at a public or private sale or sales, at any exchange at such
prices as it may deem acceptable, for cash or on credit or for future delivery
without assumption of any credit risk. The Secured Parties shall have the right
upon any such public sale or sales and, to the extent permitted by law, upon any
such private sale or sales, to purchase for the benefit of the Secured Parties,
the whole or any part of said Collateral so sold, free of any right or equity of
redemption, which equity of redemption the Debtors hereby release. Such sales
may be adjourned and continued from time to time with or without notice. The
Secured Parties shall have the right to conduct such sales on the Debtors’
premises or elsewhere and shall have the right to use the Debtors’ premises
without charge for such time or times as the Secured Parties deems necessary or
advisable.
 
If any Event of Default shall have occurred and be continuing, the Debtors
further agree, at the Collateral Agent’s request, to assemble the Collateral and
make it available to the Collateral Agent at a place or places designated by the
Collateral Agent which are reasonably convenient to the Collateral Agent and the
Debtors, whether at the Debtors’ premises or elsewhere. Until the Secured
Parties are able to affect a sale, lease, or other disposition of Collateral,
the Secured Parties shall have the right to hold or use Collateral, or any part
thereof, to the extent that it deems appropriate for the purpose of preserving
Collateral or its value or for any other purpose deemed appropriate by the
Secured Parties. The Secured Parties shall have no obligation to the Debtors to
maintain or preserve the rights of the Debtors as against third parties with
respect to Collateral while Collateral is in the possession of the Secured
Parties. The Secured Parties may, if they so elect, seek the appointment of a
receiver or keeper to take possession of Collateral and to enforce any of the
Secured Parties’ remedies, with respect to such appointment without prior notice
or hearing as to such appointment. The Secured Parties shall apply the net
proceeds of any such collection, recovery, receipt, appropriation, realization
or sale to the Secured Obligations, and only after so paying over such net
proceeds, and after the payment by the Secured Parties of any other amount
required by any provision of law, need the Secured Parties account for the
surplus, if any, to the Debtors. To the maximum extent permitted by applicable
law, the Debtors hereby waive all claims, damages, and demands against the
Secured Parties arising out of the repossession, retention or sale of the
Collateral except such as arise solely out of the gross negligence or willful
misconduct of such Secured Party as finally determined by a court of competent
jurisdiction. The Debtors agree that ten (10) days prior notice by the Secured
Parties of the time and place of any public sale or of the time after which a
private sale may take place is reasonable notification of such matters. The
Debtors shall remain liable for any deficiency if the proceeds of any sale or
disposition of the Collateral are insufficient to pay all Secured Obligations,
including any attorneys’ fees and other expenses incurred by the Secured Parties
to collect such deficiency.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Except as otherwise specifically provided herein, the Debtors hereby waive
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.
 
(c) To the extent that applicable law imposes duties on Secured Parties to
exercise remedies in a commercially reasonable manner, the Debtors acknowledge
and agree that it is not commercially unreasonable for the Secured Parties (i)
to fail to incur expenses reasonably deemed significant by the Secured Parties
to prepare Collateral for disposition or otherwise to complete raw material or
work in process into finished goods or other finished products for disposition,
(ii) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against Account Debtors or other Persons obligated on Collateral or to
remove Liens on or any adverse claims against Collateral, (iv) to exercise
collection remedies against Account Debtors and other Persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other Persons, whether or not in the
same business as the Debtors, for expressions of interest in acquiring all or
any portion of such Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (viii) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Secured Parties against risks of loss, collection or
disposition of Collateral or to provide to the Secured Parties a guaranteed
return from the collection or disposition of Collateral, or (xii) to the extent
deemed appropriate by the Secured Parties, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Secured Parties in the collection or disposition of any of the Collateral. The
Debtors acknowledge that the purpose of this Section 6(c) is to provide
non-exhaustive indications of what actions or omissions by the Secured Parties
would not be commercially unreasonable in the Secured Parties’ exercise of
remedies against the Collateral and that other actions or omissions by the
Secured Parties shall not be deemed commercially unreasonable solely on account
of not being indicated in this Section 6(c). Without limitation upon the
foregoing, nothing contained in this Section 6(c) shall be construed to grant
any rights to the Debtors or to impose any duties on the Secured Parties that
would not have been granted or imposed by this Security Agreement or by
applicable law in the absence of this Section 6(c).
 
(d) The Secured Parties shall not be required to make any demand upon, or pursue
or exhaust any of their rights or remedies against, the Debtors, any other
obligor, guarantor, pledgor or any other Person with respect to the payment of
the Secured Obligations or to pursue or exhaust any of their rights or remedies
with respect to any Collateral therefor or any direct or indirect guarantee
thereof. The Secured Parties shall not be required to marshal the Collateral or
any guarantee of the Secured Obligations or to resort to the Collateral or any
such guarantee in any particular order, and all of its and their rights
hereunder or under any other Document shall be cumulative. To the extent it may
lawfully do so, the Debtors absolutely and irrevocably waive and relinquish the
benefit and advantage of, and covenant not to assert against the Secured
Parties, any valuation, stay, appraisement, extension, redemption or similar
laws and any and all rights or defenses it may have as sureties now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Security Agreement, or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
7. Grant Of Licenses To Use Intellectual Property Collateral. For the purpose of
enabling the Secured Parties to exercise rights and remedies under Section 6
hereof (including, without limiting the terms of Section 6 hereof, in order to
take possession of, hold, preserve, process, assemble, prepare for sale, market
for sale, sell or otherwise dispose of Collateral) at such time as the Secured
Parties shall be lawfully entitled to exercise such rights and remedies, the
Debtors hereby grant to the Secured Parties, irrevocable, nonexclusive licenses
(exercisable without payment of royalty or other compensation to the Debtors) to
use, license or sublicense any Intellectual Property now owned or hereafter
acquired by the Debtors, and wherever the same may be located, and including in
such licenses access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof.
 
8. Indemnity; Expenses; Limitation On Secured Parties’ Duty In Respect Of
Collateral.
 
(a) Whether or not the transactions contemplated hereby are consummated, the
Debtors shall indemnify and hold the Secured Parties, their respective
Affiliates, and each of their directors, officers, agents and employees
(collectively, the “Indemnified Persons”) harmless from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, charges, expenses and disbursements (including
reasonable attorneys fees and expenses) of any kind or nature whatsoever which
may at any time (including at any time following the termination of the Secured
Obligations and the termination, resignation or replacement of the Collateral
Agent or any assignment by a Secured Party) be imposed on, incurred by or
asserted against any such Indemnified Person in any way relating to or arising
out of or in connection with the execution, delivery, enforcement, performance
or administration of this Security Agreement, the Note or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
hereby or the consummation of the transactions contemplated hereby or any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnified Person is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of any Indemnified Person; provided
that such indemnity shall not, as to any Indemnified Person, be available to the
extent that such Indemnified Liabilities are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnified Person. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 8 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Debtors, their
directors, shareholders or creditors or an Indemnified Party or any other
Person, whether or not an Indemnified Person is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Sutaria Documents are consummated. All amounts due under this Section
8 shall be payable within five Business Days after demand therefor. The
agreements in this Section 8 shall survive the resignation of the Collateral
Agent, the assignment by a Secured Party and the repayment, satisfaction or
discharge of all the other Secured Obligations. In the event that any
investigation, litigation or proceeding is asserted or threatened in writing or
instituted against any Indemnified Person, or any remedial, removal or response
action which is requested of it or any other Indemnified Person, for which such
Indemnified Person may desire indemnity or defense hereunder, such Indemnified
Person shall notify the Debtors in writing of such event; provided that failure
to so notify the Debtors shall not affect the right of any Indemnified Person to
seek indemnification under this Section 8.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) The Debtors will upon demand pay to the Collateral Agent the amount of any
and all reasonable expenses, including, without limitation, the fees and
expenses of its counsel and of any experts and agents, that the Collateral Agent
may incur in connection with (i) the administration of this Security Agreement,
(ii) the custody, preservation, use or operation of, or the sale of, collection
from or other realization upon, any of the Collateral of the Debtors, (iii) the
exercise or enforcement of any of the rights of the Secured Parties hereunder or
(iv) the failure by the Debtors to perform or observe any of the provisions
hereof.
 
(c) The Secured Parties shall use reasonable care with respect to the Collateral
in their possession or under their control. The Secured Parties shall not have
any other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of the Secured Parties, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto.
 
9. Collateral Agent.
 
(a) Collateral Agent Has No Duty. The powers conferred on the Collateral Agent
hereunder are solely to protect its interest (on behalf of the Secured Parties)
in the Collateral and shall not impose any duty on it to exercise any such
powers.
 
(b) Reasonable Care. The Collateral Agent is required to exercise reasonable
care in the custody and preservation of any of the Collateral in its possession;
provided, however, that the Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral if it
takes such action for that purpose as any owner thereof reasonably requests in
writing at times other than upon the occurrence and during the continuance of
any Event of Default, but failure of the Collateral Agent, to comply with any
such request at any time shall not in itself be deemed a failure to exercise
reasonable care.
 
(c) Other Provisions Relating to the Collateral Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
(i) The Collateral Agent has such powers, rights and obligations as are
expressly delegated to the Collateral Agent by the terms of this Security
Agreement. Subject to Section 9(c)(iv), the Collateral Agent may, from time to
time, appoint another Person to act as Collateral Agent. The Collateral Agent,
acting in its capacity as such, shall have only such duties with respect to the
Collateral as are set forth herein.
 
(ii) Except during the continuance of an Event of Default, the Collateral Agent
need perform only those duties that are specifically set forth in this Security
Agreement and no others, and no implied covenants or obligations will be read
into this Security Agreement against the Collateral Agent. In case an Event of
Default has occurred and is continuing, the Collateral Agent shall exercise
those rights and powers vested in it by this Security Agreement, and use the
same degree of care and skill in their exercise, as a prudent man would exercise
or use under the circumstances in the conduct of his own affairs.
 
(iii) As to any matters not expressly provided for by this Security Agreement,
the Collateral Agent shall not be required to take any action or exercise any
discretion, but shall be required to act or to refrain from acting upon the
instructions of the Holders and shall in all such cases be fully protected in
acting, or in refraining from acting, in accordance with such instructions of
the Holders, and any action taken or failure to act pursuant thereto shall be
binding on the Holders. Notwithstanding any other provisions herein, the
Collateral Agent shall not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder at the request of the Holders unless
the Debtors or the Holders have provided to the Collateral Agent security or
indemnity, which the Collateral Agent, in its reasonable discretion, deems
sufficient against any and all liability or expense which may be incurred by it
by reason of taking or continuing to take such action.
 
(iv) Subject to the appointment and acceptance of a successor Collateral Agent,
the Collateral Agent may resign at any time by giving not less than thirty (30)
days’ notice thereof to the Holders and the Debtors. Upon the acceptance of any
appointment as Collateral Agent hereunder by a successor Collateral Agent, (A)
such successor Collateral Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring Collateral
Agent, and the retiring Collateral Agent shall be discharged from its duties and
obligations hereunder, and (B) the retiring Collateral Agent shall promptly
transfer all Collateral within its possession or control to the possession or
control of the successor Collateral Agent and shall execute and deliver such
notices, instructions and assignments as may be necessary or desirable to
transfer the rights of the Collateral Agent in respect of the Collateral to the
successor Collateral Agent. After any retiring Collateral Agent’s resignation or
replacement hereunder as Collateral Agent, the provisions of this Section shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Collateral Agent. Upon any such
resignation or removal, the former Collateral Agent shall take all steps
necessary to assign the Collateral to the successor Collateral Agent.
 
10. Reinstatement. This Security Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against the
Debtors for liquidation or reorganization, should the Debtors become insolvent
or make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of the Debtors’
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Secured Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.
 
 
 

--------------------------------------------------------------------------------

 
 
11. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or e-mail at the facsimile
number or e-mail address specified in this Section prior to 5:00 p.m. (New York
City time) on a Business Day, (b) the Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Security Agreement later than 5:00 p.m. (New
York City time) on any date and earlier than 11:59 p.m. (New York City time) on
such date, (c) the Business Day following the date of mailing, if sent by
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:

 
If to the Debtors:
Interpharm Holdings Inc.
75 Adams Avenue
Hauppauge, NY 11788
Attention: Chief Executive Officer
Fax: 631-952-9587
   
If to Collateral Agent:
Sutaria Family Realty, LLC
75 Adams Avenue
Hauppauge, New York 11788
Attention: Raj Sutaria
Fax: 631-656-7551

 
12. Severability. Whenever possible, each provision of this Security Agreement
shall be interpreted in a manner as to be effective and valid under applicable
law, but if any provision of this Security Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Security Agreement. This Security
Agreement is to be read, construed and applied together with the Note, which,
taken together, set forth the complete understanding and agreement of the
Collateral Agent, the Holders and the Debtors with respect to the matters
referred to herein and therein.
 
 
 

--------------------------------------------------------------------------------

 
 
13. No Waiver; Cumulative Remedies. The Secured Parties shall not by any act,
delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing, signed by
the Collateral Agent and then only to the extent therein set forth. A waiver by
the Collateral Agent of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Collateral Agent
would otherwise have had on any future occasion. No failure to exercise nor any
delay in exercising on the part of the Secured Parties, any right, power or
privilege hereunder, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or future exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law. None of the terms or provisions of this Security
Agreement may be waived, altered, modified or amended except by an instrument in
writing, duly executed by the Collateral Agent and the Debtor.
 
14. Limitation By Law. All rights, remedies and powers provided in this Security
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this Security
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Security Agreement invalid, or unenforceable, in
whole or in part, or not entitled to be recorded, registered or filed under the
provisions of any applicable law.
 
15. Termination Of This Security Agreement. Subject to Section 10 hereof, this
Security Agreement shall terminate upon the Termination Date.
 
16. Successors And Assigns. This Security Agreement and all obligations of the
Debtors hereunder shall be binding upon the successors and assigns of the
Debtors (including any debtor-in-possession on behalf of the Debtors) and shall,
together with the rights and remedies of the Collateral Agent, for the benefit
of the Secured Parties, hereunder, inure to the benefit of the Secured Parties
and all future holders of any instrument evidencing any of the Secured
Obligations and their respective successors and assigns. No sales of
participations, other sales, assignments, transfers or other dispositions of any
agreement governing or instrument evidencing the Secured Obligations or any
portion thereof or interest therein shall in any manner impair the Lien granted
to the Collateral Agent, for the benefit of the Secured Parties, hereunder. The
Debtors may not assign, sell, hypothecate or otherwise transfer any interest in
or obligation under this Security Agreement.
 
17. Counterparts. This Security Agreement may be authenticated in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement. This Security Agreement may be authenticated by manual
signature, facsimile or, if approved in writing by the Collateral Agent,
electronic means, all of which shall be equally valid.
 
 
 

--------------------------------------------------------------------------------

 
 
18. Governing Law. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS SECURITY AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. EACH PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS
SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF
ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND
AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION
OR PROCEEDING IS IMPROPER. NOTHING IN THIS SECURITY AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE SECURED PARTIES FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE SECURED OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF THE SECURED PARTIES. EACH PARTY HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED
MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS SECURITY AGREEMENT AND AGREES
THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND
NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY
RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY HEREBY WAIVES
ALL RIGHTS TO A TRIAL BY JURY.
 
19. Waiver Of Jury Trial. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY, THE PARTIES DESIRE THAT DISPUTES ARISING HEREUNDER OR RELATING
HERETO BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT,
TORT, OR OTHERWISE, AMONG THE SECURED PARTIES AND THE DEBTOR ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED IN
CONNECTION WITH, THIS SECURITY AGREEMENT OR ANY OF THE OTHER NOTES DOCUMENTS OR
THE TRANSACTIONS RELATED HERETO OR THERETO.
 
20. Expenses. The Debtors agree to reimburse the Secured Parties for all costs
and expenses incurred by them (including, without limitation, the fees and
expenses of legal counsel) in connection with (i) any Default or Event of
Default and any enforcement or collection proceeding resulting therefrom,
including, without limitation, all manner of participation in or other
involvement with (w) performance by the Collateral Agent of any obligations of
the Debtors in respect of the Collateral that the Debtors have failed or refused
to perform, (x) bankruptcy, insolvency, receivership, foreclosure, winding up or
liquidation proceedings, or any actual or attempted sale, or any exchange,
enforcement, collection, compromise or settlement in respect of any of the
Collateral, and for the care of the Collateral and defending or asserting rights
and claims of the Collateral Agent in respect thereof, by litigation or
otherwise, including expenses of insurance, (y) judicial or regulatory
proceedings and (z) workout, restructuring or other negotiations or proceedings
(whether or not the workout, restructuring or transaction contemplated thereby
is consummated) and (ii) the enforcement of this Section 20, and all such costs
and expenses shall be Secured Obligations entitled to the benefits of the
collateral security provided pursuant to Section 2.
 
 
 

--------------------------------------------------------------------------------

 
 
21. Section Titles. The Section titles contained in this Security Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement among the parties hereto.
 
22. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Security Agreement. In the event an ambiguity
or question of intent or interpretation arises, this Security Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Security Agreement.
 
23. Benefit Of Secured Party. All Liens granted or contemplated hereby shall be
for the benefit of the Secured Parties, and all proceeds or payments realized
from Collateral in accordance herewith shall be applied to the Secured
Obligations in the manner determined by the Collateral Agent in its sole
discretion.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.
 

       
The Debtors:
 
INTERPHARM HOLDINGS INC.
 
   
   
  By:   /s/ Peter Giallorenzo   

--------------------------------------------------------------------------------

Name: Peter Giallorenzo
Title: CFO




       
INTERPHARM, INC.
 
   
   
  By:   /s/ Peter Giallorenzo   

--------------------------------------------------------------------------------

Name: Peter Giallorenzo
Title: CFO

 

       
The Collateral Agent:
 
SUTARIA FAMILY REALTY, LLC
 
   
   
  By:   /s/ Maganlal Sutaria  

--------------------------------------------------------------------------------

Name: Maganlal Sutaria
Title: Managing Member

 
 
 

--------------------------------------------------------------------------------

 

ANNEX A
to
SECURITY AGREEMENT
DEFINITIONS
 
Capitalized terms used in the Security Agreement shall have the following
respective meanings, and all references to Sections, Exhibits, Schedules or
Annexes in the following definitions shall refer to Sections, Exhibits,
Schedules or Annexes of or to the Security Agreement:
 
“Account Debtor” means any Person who may become obligated to a Debtor under,
with respect to, or on account of, an Account.
 
“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by a Debtor, including (as the context may reasonably
permit) (a) all accounts receivable, other receivables, book debts and other
forms of obligations (other than forms of obligations evidenced by Chattel
Paper, or Instruments), (including any such obligations that may be
characterized as an account or contract right under the Code), (b) all of a
Debtor’s rights in, to and under all purchase orders or receipts for goods or
services, (c) all of a Debtor’s rights to any goods represented by any of the
foregoing (including unpaid sellers’ rights of rescission, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods),
(d) all rights to payment due to a Debtor for property sold, leased, licensed,
assigned or otherwise disposed of, for a policy of insurance issued or to be
issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by a Debtor or in connection with any other
transaction (whether or not yet earned by performance on the part of a Debtor),
(e) all health care insurance receivables and (f) all collateral security of any
kind, given by any Account Debtor or any other Person with respect to any of the
foregoing.
 
“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq.
 
“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the City of New York.
 
“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by a Debtor.
 
“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein and such term is defined
differently in different Articles of the Code, the definition of such term
contained in Article 9 of the Code shall govern; provided further, that in the
event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of, or remedies with respect to, the Lien on
any Collateral under the Security Agreement is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, the term “Code” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority or remedies and for
purposes of definitions related to such provisions.
 
 
 

--------------------------------------------------------------------------------

 
 
“Collateral” has the meaning ascribed to it in Section 2(a).
 
“Copyright License” means any and all rights now owned or hereafter acquired by
a Debtor under any written agreement granting any right to use any Copyright or
Copyright registration.
 
“Copyrights” means all of the following now owned or hereafter adopted or
acquired by the Debtor: (a) all copyrights, all General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, (b) all
reissues, extensions or renewals thereof, (c) the right to recover for all past,
present and future infringements thereof and (d) all other rights of any kind
whatsoever accruing thereunder as pertaining thereto.
 
“Default” means any condition or event which is, or, with notice or lapse of
time or both, would become, an Event of Default.
 
“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the names of a Debtor.
 
“Event of Default” means any event of default under, or any failure by the
Parties to perform, keep, or observe any covenant or agreement contained in this
Security Agreement and the Note.
 
“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by a Debtor, including (as the
context may reasonably permit) all right, title and interest that a Debtor may
now or hereafter have in or under any Contract, all payment intangibles,
customer lists, Licenses, Copyrights, Trademarks, Patents, and all applications
therefor and reissues, extensions or renewals thereof, rights in Intellectual
Property, interests in partnerships, joint ventures and other business
associations, licenses, permits, copyrights, trade secrets, proprietary or
confidential information, inventions (whether or not patented or patentable),
technical information, procedures, designs, knowledge, know-how, software, data
bases, data, skill, expertise, experience, processes, models, drawings,
materials and records, goodwill (including the goodwill associated with any
Trademark or Trademark License), all rights and claims in or under insurance
policies (including insurance for fire, damage, loss and casualty, whether
covering personal property, real property, tangible rights or intangible rights,
all liability, life, key man and business interruption insurance, and all
unearned premiums), choses in action, rights to receive tax refunds and other
payments, rights to receive dividends, distributions, cash, Instruments and
other property in respect of or in exchange for any pledged Investment Property,
rights of indemnification, all books and records, correspondence, credit files,
invoices and other papers, including without limitation all tapes, cards,
computer runs and other papers and documents in the possession or under the
control of a Debtor or any computer bureau or service company from time to time
acting for a Debtor.
 
 
 

--------------------------------------------------------------------------------

 
 
“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by a Debtor, wherever located, and, in any event,
including all certificates of deposit, and all promissory notes and other
evidences of indebtedness, other than instruments that constitute, or are a part
of a group of writings that constitute, Chattel Paper.
 
“Intellectual Property” means collectively, all Copyrights, all Patents and all
Trademarks, together with (a) all inventions, processes, production methods,
proprietary information, know-how and trade secrets; (b) all Copyright Licenses,
Patent Licenses and Trademark Licenses; (c) all information, customer lists,
identification of suppliers, data, plans, blueprints, specifications, designs,
drawings, recorded knowledge, surveys, engineering reports, test reports,
manuals, materials standards, processing standards, performance standards,
catalogs, computer and automatic machinery software and programs; (d) all field
repair data, sales data and other information relating to sales or service of
products now or hereafter manufactured; (e) all accounting information and all
media in which or on which any information or knowledge or data or records may
be recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data; (f) all licenses,
consents, permits, variances, certifications and approvals of governmental
agencies now or hereafter held by a Debtors and (g) all clauses of action,
claims, and warranties now or hereafter owned or acquired by a Debtor in respect
of any of the items listed above.
 
“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by a Debtor, wherever located, and in any event
including (as the context may reasonably permit) inventory, merchandise, goods
and other personal property that are held by or on behalf of a Debtor for sale
or lease or are furnished or are to be furnished under a contract of service, or
that constitute raw materials, work in process, finished goods, returned goods,
or materials or supplies of any kind, nature or description used or consumed or
to be used or consumed in a Debtor’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.
 
“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by a Debtor, wherever located,
including (as the context may reasonably permit) (i) all securities, whether
certificated or uncertificated, including stocks, bonds, interests in limited
liability companies, partnership interests, treasuries, certificates of deposit,
and mutual fund shares; (ii) all securities entitlements of a Debtor, including
the rights of a Debtor to any securities account and the financial assets held
by a securities intermediary in such securities account and any free credit
balance or other money owing by any securities intermediary with respect to that
account; (iii) all securities accounts of a Debtor; (iv) all commodity contracts
of a Debtor; and (v) all commodity accounts held by a Debtor.
 
“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by a Debtor.
 
“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).
 
 
 

--------------------------------------------------------------------------------

 
 
“Patent License” means rights under any written agreement now owned or hereafter
acquired by a Debtor granting any right with respect to any invention on which a
Patent is in existence.
 
“Patents” means all of the following in which a Debtor now hold or hereafter
acquire any interest: (a) all letters patent of the United States or of any
other country, all registrations and recordings thereof, and all applications
for letters patent of the United States or of any other country, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State, or any other country, (b) all reissues, continuations,
continuations-in-part or extensions thereof, (c) all income, royalties, damages
and payments now or hereafter due and/or payable under and with respect thereto,
including, without limitation, damages and payments for past or future
infringements thereof, (d) the right to sue for past, present and future
infringements thereof, and (e) all rights corresponding thereto throughout the
world.
 
“Person” means a corporation, an association, a partnership, an organization, a
business, an individual, a government or political subdivision thereof or
governmental authority.
 
“Proceeds” means “proceeds,” as such term is defined in the Code, including (as
the context may reasonably permit) (a) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to a Debtor from time to time with
respect to any of the Collateral, (b) any and all payments (in any form
whatsoever) made or due and payable to a Debtor from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of all
or any part of the Collateral by any governmental authority (or any Person
acting under color of governmental authority), (c) any claim of a Debtor against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or (ii) for past, present or future infringement or dilution of
any Copyright, Copyright License, Trademark or Trademark License, or for injury
to the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by a Debtor against third parties with respect to any litigation or
dispute concerning any of the Collateral including claims arising out of the
loss or nonconformity of, interference with the use of, defects in, or
infringement of rights in, or damage to, Collateral, (e) all amounts collected
on, or distributed on account of, other Collateral, including dividends,
interest, distributions and Instruments with respect to Investment Property, and
(f) any and all other amounts, rights to payment or other property acquired upon
the sale, lease, license, exchange or other disposition of Collateral and all
rights arising out of Collateral.
 
“Secured Obligations” means any and all obligations, liabilities and
indebtedness of every kind, nature and description owing by a Debtor or any
obligor to the Secured Parties under the Note, including principal, interest,
charges, fees, premiums, indemnities and expenses, however evidenced, whether as
principal, surety, endorser, a debtor or otherwise, whether arising under this
Agreement or the Note, whether now existing or hereafter arising, whether direct
or indirect, absolute or contingent, joint or several, due or not due, primary
or secondary, liquidated or unliquidated, secured or unsecured, and whether
arising directly or howsoever acquired by a Secured Party.
 
 
 

--------------------------------------------------------------------------------

 
 
“Security Agreement” means this Security Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time.
 
“Termination Date” means the date on which all obligations of a Debtor to the
Secured Parties or their assigns under the Note, and the obligations of a Debtor
under this Security Agreement and the Note to which it is a party, have been
indefeasibly satisfied.
 
“Trademark License” means rights under any written agreement now owned or
hereafter acquired by a Debtor granting any right to use any Trademark.
 
“Trademarks” means all of the following now owned or hereafter existing or
adopted or acquired by a Debtor: (a) all trademarks, trade names, corporate
names, business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and General Intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof, (b) all reissues, extensions
or renewals thereof, (c) all rights corresponding thereto throughout the world
(d) the right to recover for all past, present and future infringements thereof
and (e) all other rights of any kind whatsoever accruing thereunder or
pertaining thereto, together, in each case, with the product lines and goodwill
of the business connected with the use of, and symbolized by, any of the
foregoing.
 
The words “herein,” “hereof” and “hereunder” and other words of similar import
refer to the Security Agreement as a whole, including all Annexes, Exhibits and
Schedules, as the same may from time to time be amended, restated, modified or
supplemented, and not to any particular section, subsection or clause contained
in the Security Agreement or any such Annex, Exhibit or Schedule.
 
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns or, in the case of governmental Persons, Persons succeeding to the
relevant functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Whenever any provision in this Security Agreement refers to the
knowledge (or an analogous phrase) of the Debtor, such words are intended to
signify that the Debtor has actual knowledge or awareness of a particular fact
or circumstance or a Debtor, if it had exercised reasonable diligence, would
have known or been aware of such fact or circumstance.
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
to
SECURITY AGREEMENT
FILING JURISDICTIONS

 
Debtors
 
Jurisdiction
Interpharm Holdings Inc.
 
Secretary of State of Delaware
     
Interpharm, Inc.
 
Secretary of State of New York

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE II
to
SECURITY AGREEMENT

 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING DEBTORS’ COLLATERAL
 

I.
The Debtors’ official names: 


 

II.
Types of entity (e.g. corporation, partnership, business trust, limited
partnership, limited liability company): 

 
Corporation
 

III.
Organizational identification number issued by the Debtors’ jurisdiction of
incorporation or organization or a statement that no such number has been
issued: 

 

IV.
Jurisdictions of Incorporation or Organization of the Debtors:  

 
V.
Chief Executive Offices and principal places of business of the Debtors:

 
VI.
Other Premises at which Collateral is Stored or Located:

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE III
to
SECURITY AGREEMENT

 
SCHEDULE OF INTELLECTUAL PROPERTY


A. Trademarks


1. Owned


 
Trademark
 
Registration
Number 
 
Registration
Date 
 
Expiration
Date 
             

 
Trademark
Application
 
Application/Serial
Number 
 
Application
Date 
         

 
2. Licensed


 
Trademark
 
Registration
Number 
 
Registration
Date 
 
Expiration
Date 
 
Owner/
Licensor
                 

 
Trademark
Application
 
Application/Serial
Number 
 
Application
Date 
         

 
B. Patents


1. Owned


Patent
Description
 
Registration
Number 
 
Registration
Date 
 
Expiration
Date 
             

 
 
 

--------------------------------------------------------------------------------

 

 
Patent
Application
 
Application/Serial
Number 
 
Application
Date 
         



2. Licensed


Patent
Description
 
Registration
Number 
 
Registration
Date 
 
Expiration
Date 
 
Owner/
Licensor
                 





Patent
Application
 
Application/Serial
Number 
 
Application
Date 
         

 
C. Copyrights


1. Owned


 
Copyright
 
Registration
Number 
 
Registration
Date 
         



2. Licensed


Patent
Description
 
Registration
Number 
 
Registration
Number 
 
Expiration
Date 
 
Owner/
Licensor
                 

 
D. Other
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF
 
POWER OF ATTORNEY
 
This Power of Attorney is executed and delivered by INTERPHARM HOLDINGS INC., a
Delaware corporation and INTERPHARM, INC., a New York corporation, (the
“Grantors”) to Sutaria Family Realty, LLC (hereinafter referred to the
“Attorney”), as the Collateral Agent for the benefit of the Secured Parties
under a Security Agreement, dated as of November 7, 2007 and other related
documents collectively (the “Documents”). No person to whom this Power of
Attorney is presented, as authority for the Attorney to take any action or
actions contemplated hereby, shall be required to inquire into or seek
confirmation from the Grantors as to the authority of the Attorney to take any
action described below, or as to the existence of or fulfillment of any
condition to this Power of Attorney, which is intended to grant to the Attorney
unconditionally the authority to take and perform the actions contemplated
herein. The power of attorney granted hereby is coupled with an interest, and
may not be revoked or canceled by the Grantors without the Attorney’s written
consent.
 
The Grantors hereby irrevocably constitute and appoint the Attorney (and all
officers, employees or agents designated by the Attorney), with full power of
substitution, as the Grantors’ true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of the Grantors and in
the name of the Grantors or in its own name, from time to time in the Attorney’s
discretion, without notice to or assent by the Grantors, and at any time in the
case of clause (h) below and at any time an Event of Default (as defined in the
Security Agreement) has occurred and is continuing in the case of (a), (b), (c),
(d), (e), (f), (g), (i) and (j) below, to do the following: (a) change the
mailing address of the Grantors, open a post office box on behalf of the
Grantors, open mail for therantor, and ask, demand, collect, give acquittances
and receipts for, take possession of, endorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, and notices in connection with any property of the
Grantors constituting Collateral; (b) effect any repairs to any asset of the
Grantors, or continue or obtain any insurance and pay all or any part of the
premiums therefor and costs thereof, and make, settle and adjust all claims
under such policies of insurance, and make all determinations and decisions with
respect to such policies; (c) pay or discharge any taxes, liens, security
interests, or other encumbrances levied or placed on or threatened against the
Grantors or its property constituting Collateral; (d) defend any suit, action or
proceeding brought against the Grantors if the Grantors do not defend such suit,
action or proceeding or if the Attorney believes that the Grantors are not
pursuing such defense in a manner that will maximize the recovery to the
Attorney, and settle, compromise or adjust any suit, action, or proceeding
described above and, in connection therewith, give such discharges or releases
as the Attorney may deem appropriate; (e) file or prosecute any claim,
litigation, suit or proceeding in any court of competent jurisdiction or before
any arbitrator, or take any other action otherwise deemed appropriate by the
Attorney for the purpose of collecting any and all such moneys due to the
Grantors whenever payable and to enforce any other right in respect of the
Grantors’ property constituting Collateral; (f) cause the certified public
accountants then engaged by the Grantors to prepare and deliver to the Attorney
at any time and from time to time, promptly upon the Attorney’s request, the
following reports: (1) a reconciliation of all accounts, (2) an aging of all
accounts, (3) trial balances, (4) test verifications of such accounts as the
Attorney may request, and (5) the results of each physical verification of
inventory; (g) communicate in its own name with any party to any contract with
regard to the assignment of the right, title and interest of the Grantors in and
under the contracts and other matters relating thereto; (h) file such financing
statements with respect to the aforesaid Security Agreement, with or without the
Grantors’ signatures, or to file a photocopy of the Security Agreement in
substitution for a financing statement, as the Collateral Agent may deem
appropriate and to execute in the Grantors’ names such financing statements and
amendments thereto and continuation statements which may require the Grantors’
signatures; (i) execute, in connection with any sale provided for in any
Document, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral and to otherwise direct such sale or
resale, all as though the Attorney were the absolute owner of the property of
the Grantors for all purposes, and (j) at the Attorney’s option and the
Grantors’ expense, at any time or from time to time, all acts and other things
that the Attorney reasonably deems necessary to perfect, preserve, or realize
upon the Grantors’ property or assets and the Collateral Agent’s Liens thereon,
all as fully and effectively as the Grantors might do. The Grantors hereby
ratify, to the extent permitted by law, all that said Attorney shall lawfully do
or cause to be done by virtue hereof.
 
[signature page follows]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Power of Attorney is executed by each of the Grantors,
and the Grantors have caused their seals to be affixed pursuant to the authority
of its board of directors this 7th day of November, 2007.
 

       
The Grantors:
 
INTERPHARM HOLDINGS INC.
 
   
   
  By:   /s/ Peter Giallorenzo  

--------------------------------------------------------------------------------

Name: Peter Giallorenzo
Title: CFO

 

       
INTERPHARM, INC.
 
   
   
  By:    /s/ Peter Giallorenzo  

--------------------------------------------------------------------------------

Name: Peter Giallorenzo
Title: CFO

 
NOTARY PUBLIC CERTIFICATES
 
On this 7th day of November, 2007, Peter Giallorenzo, who is personally known to
me appeared before me in his/her capacity as the CFO of INTERPHARM HOLDINGS INC.
and executed on behalf of such entity the Power of Attorney in favor of SUTARIA
FAMILY REALTY, LLC to which this Certificate is attached.
 

        /s/ Fei Chen  

--------------------------------------------------------------------------------

  Notary Public

 
On this 7th day of November, 2007, Peter Giallorenzo who is personally known to
me appeared before me in his/her capacity as the CFO of INTERPHARM, INC. and
executed on behalf of such entity the Power of Attorney in favor of SUTARIA
FAMILY REALTY, LLC to which this Certificate is attached.
 

        /s/ Fei Chen   

--------------------------------------------------------------------------------

  Notary Public

 
 
 

--------------------------------------------------------------------------------

 